DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 27-28 is/are rejected under 35 U.S.C. 102(a1) as anticipated by Angeletakis et al (6,593,395).
Angeletakis sets forth dental compositions containing discrete nanoparticles.  Angeletakis sets forth a resin composition comprising 88.9 parts ethoxylated bisphenol A dimethacrylate; 9.9 parts hexane diol dimethacrylate; 0.49 parts of 2-ethylhexyl-4-dimethylamino benzoate; 0.17 parts camphorquinone; 0.49 parts of 2-hydroxy-4-methoxybenzophenone; and 0.05 parts BHT.  To said resin composition 11.6 % of alumina nanoparticles (refractive index 1.71, average particle size of 38 nm); 69 wt. % of barium aluminosilicate inorganic filler (metal oxide) (400 nm); and 2 wt. % of a dispersant are added—see test 1; resin 2 in Table 3 in columns 7-8.  This is deemed to anticipate claims 1.  The BAG (barium aluminosilicate) has refractive index of 1.54 and the overall all resin composition, corresponding to the polymerizable resin) has a refractive index of 1.532, thus claims 3-4 and 21 are anticipated.  Said test 1, resin 2 has a % contrast ratio of 83.9; a flexural strength of 135 MPa; a flexural modulus of 12919 MPa (12.9 GPa); and a Watts shrinkage of 1.69 at 60 sec and 0.77 at 5 seconds.  Thus claims 27 and 28 are anticipated. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Angeletakis (cited above).
	Angeletakis is set forth above as anticipating the instant invention.  Regarding claim 29:  Angeletakis does not expressly set forth calculating the refractive index of the polymerizable resin and filler and adjusting the refractive index of the polymerizable resin with nanoparticles to obtain sufficient refractive index differential such that the cured dental composition has a contrast ratio of at least 40.  However, Angeletakis sets forth the nanofiller should have a refractive index similar to that of the resin, wherein resins typically have a refractive index of about 1.48-1.55. Thus, the nanofiller should have a refractive index in the range of about 1.48-1.6. Angeletakis then sets forth using nanofillers of 20 nm particle size or less, wherein the refractive index may vary from that of the filler without negatively affecting the optical properties of the dental composite. Thusly teaching the use of gamma alumina nanofiller having a particle size 20 nm or less in the composition—see col. 5, lines 4-13.  Thus, it is deemed these teaching render the method obvious to a skilled artisan with sufficient specificity, i.e., adjusting the refractive index of the nanofiller/nanoparticles to match the refractive index of the polymerizable resin to maintain/improve the translucency and contract ratio in absence of evidence to the contrary and/or unexpected results.  
 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc